Citation Nr: 1216653	
Decision Date: 05/09/12    Archive Date: 05/16/12

DOCKET NO.  09-47 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable initial rating for a torn hamstring of the left leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from August 1998 to August 2008.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in April 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Veteran provided testimony at a June 2011 hearing before the undersigned Acting Veterans Law Judge. A transcript of the hearing is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

At a June 2011 Board hearing, the Veteran described his service-connected left hamstring muscle injury as having worsened since the time of the February 2009 VA examination upon which the current rating was based. The Veteran should be afforded a new VA examination to assess the current severity of his service-connected left hamstring muscle injury.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95.

Additionally, the RO/AMC should seek to obtain any additional relevant records of medical treatment from August 31, 2008, the date of the Veteran's discharge from active service, forward. See 38 U.S.C.A. § 5103A(a)-(c). At his June 2011 Board hearing the Veteran indicated that his post-service treatment had been through his place of employment rather than VA.

Accordingly, the case is REMANDED for the following action:

1. Request the Veteran to identify all records of VA and non-VA health care providers who have treated him for left leg disability during the period from August 2008 to the present.  

* After obtaining any appropriate authorizations for release of medical information, the RO/AMC must seek to obtain any records that have not been previously received from each health care provider the Veteran identifies.  

* The Veteran must also be advised that with respect to private medical evidence he may alternatively obtain the records on his own and submit them to the RO/AMC.

2. Once all available relevant medical records have been received, make arrangements with the appropriate VA medical facility for the Veteran to be afforded a VA orthopedic examination for the purpose of determining the current severity of his service-connected left hamstring muscle injury. 

* The RO/AMC should send the claims file to the examiner for review, and the clinician must indicate that the claims file was reviewed.

* The examiner is referenced to a June 2007 in-service MRI report, indicating an evaluation of a complete rupture of the tendon of the musculus semi tendinosus left with retraction of the belly. (The Veteran was discharged from service in August 2008.)   

* The examiner should perform full range of motion studies of the left leg and comment on the functional limitations of the service-connected left thigh muscles caused by pain, flare-ups of pain, weakness, fatigability, incoordination, muscle damage, and muscle strength.  The examiner should indicate whether the degree of injury to the left thigh muscle is moderate, moderately severe or severe.  

* The examiner should provide a narrative description of the history, nature and severity of the Veteran's service-connected left hamstring injury.

* The examiner should state the extent of any atrophy of left thigh or left hamstring musculature.

* The examiner should provide findings as to the impact of the Veteran's left hamstring muscle injury on his social and occupational functioning, activities of daily living (ADLs), and ordinary activities of daily life. 

* The examiner should provide a fully reasoned explanation for his or her opinions.  

3. Readjudicate the issue on appeal.  If the benefit sought remains denied, provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time for response.

Thereafter, subject to current appellate procedure, the case must be returned to the Board for further consideration, if otherwise in order.  No action is required of the Veteran until he is otherwise notified by the RO/AMC.  By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
M. Mac
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


